DETAILED ACTION
Claims 1-20 are pending as amended on 05/21/21,
claims 1-12 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment filed on May 21, 2021.  Claim 13 has been amended as a result of the previous action; some rejections have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,525,734. Although the claims at issue are not identical in wording, they are not patentably distinct from each other because the claims of the patent are narrower, and still describe the instantly claimed warp thread printer which is configured to move along the fabric weaving system/shuttle 

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed May 21, 2021 with respect to the prior art rejections of the claims have been fully considered and are persuasive.  In response to Applicant's assertions that none of the prior art teaches a printhead which moves across spaced rows of warp threads and applies ink to them, this is incorrect – Wildeman teaches that “in one embodiment, ink jet printing device 26 traverses across the yarns in applying ink droplets without contacting the yarn.  Ink jet printing head 30 can be controlled by a computer (not shown) which digitally stores the printed pattern and thereafter controls the printing head for transferring the pattern onto the yarns” [Col. 6, 57-62].  Also see, for example, US 2006/0180041, which also teaches a printhead that traverses an array of warp yarns (abstract, [FIGS. 1-2]), or US 2020/0123686 which does the same [0177-0179].  However, none of these references appear to teach that the printhead is coupled to or configured to track along with the shuttle during weaving.  This is also taught in the claims of commonly owned US 10,525,734, however.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746